•
                                                          A
                                       ,ii-':$71 ri 774.: i, -
                                       ‘,50 4 ,.. I ,it d i 1                              03/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0288


                                       DA 20-0288
                                                                      FILED
BRIAN D. SMITH,
                                                                      MAR 2 3 2021
            Plaintiff and Appellant,                               Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    Rtate of Montana

      v.                                                           ORDER

KATIE GREEN,

            Defendant and Appellee.


       Appellant, Brian D. Smith, has filed a petition for rehearing of this Court's
February 16, 2021 Memorandurn Opinion affirming an order from the Fourth Judicial
District Court, Missoula County, granting Katie Green's motion to dismiss.
       Smith maintains this Court overlooked the material fact that Green did not obtain a
forensic evaluation for Smith during his criminal proceedings. Srnith also maintains this
Court overlooked the question of whether the omnibus hearing memorandum created a
contract between Srnith and Green. Finally, Smith maintains this Courrs memorandum
opinion conflicts with controlling statutes or case law.
       Under M. R. App. P. 20,this Court will consider a petition for rehearing only if the
opinion -overlooked some fact material to the decision," if the opinion missed a question
provided by a party or counsel that would have decided the. case, or if our decision
"conflicts with a statute or controlling decision not addressed" by the Court.
M. R. App. P. 20.
      This Court acknowledged and addressed Smith's allegation that Green failed to get a
forensic mental health evaluation and,further, considered that the evaluation would not have
affected the outcome of the proceeding. The Court addressed Smith's contention that the
omnibus hearing form created a contract and conducted a comprehensive review of the
record, and of controlling statutes and case law. Having fully considered Appellant's
petition, the Court concludes that rehearing is not warranted under M. R. App. P. 20.
      IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
      Dated this V14 day of March, 2021.

                                                             _ ChiefJusfce
                                                                              1
                                                                 (